UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


FORD T. JOHNSON, JR.,                   
                 Plaintiff-Appellant,
                 v.                                No. 02-1240
UNITED STATES OF AMERICA,
               Defendant-Appellee.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
            Frederic N. Smalkin, Chief District Judge.
                          (CA-98-3050-S)

                      Submitted: October 17, 2002

                      Decided: November 6, 2002

     Before WILLIAMS and TRAXLER, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Ernest P. Francis, ERNEST P. FRANCIS, LTD., Arlington, Virginia,
for Appellant. Eileen J. O’Connor, Assistant Attorney General, Ken-
neth L. Greene, Karen D. Utiger, Tax Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.
2                      JOHNSON v. UNITED STATES
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Ford T. Johnson, Jr., appeals from the district court’s order grant-
ing summary judgment to the United States on Johnson’s claim for
refund of the 100% penalty assessed against him under 26 U.S.C.
§ 6672 (2000), and the United States’ counterclaim for the remainder
of the penalty, for the third and fourth quarters of 1994 and the first
quarter of 1995. We have reviewed the record, including the district
court’s opinion, as well as the parties’ briefs and find no reversible
error. The evidence before the district court established that Johnson
"willfully" failed to pay over the payroll taxes at issue, within the
meaning of § 6672. See Plett v. United States, 185 F.3d 216 (4th Cir.
1999). To the extent that Johnson challenges the government’s
alleged attempts to double-collect the unpaid taxes at issue, the dis-
trict court’s opinion clearly states that "no double recovery . . . shall
be permitted."

   Accordingly, we affirm on the reasoning of the district court. See
Johnson v. United States, No. CA-98-3050-S (D. Md. Jan. 29, 2002).
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED